DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY APPARATUS AND REAR FRAME WITH BENT EXTENSION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, US 2015/0153609 A1 in view of Kang et al., US 2009/0310057 A1.
Regarding claim 1, Kim discloses “A display apparatus comprising: a backlight (light source 210, light guide plate 230, Fig. 9) including an optical member (light guide plate 230, Fig. 9) and a rear frame (320 and 322, Fig. 9) having a bottom surface (322, Fig. 9) and a first side surface (324, Fig. 9) contiguous with the bottom surface to enclose the optical member (seen in Fig. 9) and; a display panel (100, Fig. 9) irradiated with light by the backlight to display an image; and a front frame (600, Fig. 9) having an opening in an upper surface (seen in Fig. 9) and a second side surface (side surface of 600, Fig. 9) contiguous with the upper surface to enclose the backlight and the display panel (seen in Fig. 9), wherein the rear frame has a first 
However, Kim does not disclose “a circuit board to control the display panel; a wiring member to electrically connect the circuit board and the display panel” and that the front frame holds the wiring member.
Kim discloses that the display is controlled by a signal (¶ [0051]) but does not disclose and is silent with regards to where the signal comes from.
Kang discloses a display device and a display panel (110, Fig. 4AB) with a wiring member (116, Fig. 4AB), and a circuit board (117, Fig. 4AB) that controls the display panel (¶ [0063]), and a front frame (200, Fig. 4AB, ¶ [0059]) that holds the wiring member and the circuit board (seen in Fig. 4AB).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a circuit board and wiring member, such as taught by Kang, to the display device as taught by Kim. One of ordinary skill in the art would have been motivated to include a circuit board in order to complete the details of the invention in providing signals to control the display panel (Kang, ¶ [0035-0037]).
Regarding claim 2, Kim discloses “A display apparatus comprising: a backlight (light source 210, light guide plate 230, Fig. 9) including an optical member (light guide plate 230, Fig. 9) and a rear frame (320 and 322, Fig. 9) having a bottom surface (322, Fig. 9) and a first side surface (324, Fig. 9) contiguous with the bottom surface to enclose the optical member (seen in Fig. 9) and; a display panel (100, Fig. 9) irradiated with light by the backlight to display an 
However, Kim does not disclose “a circuit board to control the display panel; a wiring member to electrically connect the circuit board and the display panel” 
Kim discloses that the display is controlled by a signal (¶ [0051]) but does not disclose and is silent with regards to where the signal comes from.
Kang discloses a display device and a display panel (110, Fig. 4AB) with a wiring member (116, Fig. 4AB), and a circuit board (117, Fig. 4AB) that controls the display panel (¶ [0063]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a circuit board and wiring member, such as taught by Kang, to the display device as taught by Kim. One of ordinary skill in the art would have been motivated to include a circuit board in order to complete the details of the invention in providing signals to control the display panel (Kang, ¶ [0035-0037]).
Regarding claim 3, Kim in view of Kang discloses the invention of claim 1, as cited above, and further discloses “the circuit board is located outwardly from the bottom surface of the rear frame (seen in Kang Fig. 4AB) on a side of a side surface opposite the first side surface  
Regarding claim4, Kim in view of Kang discloses the invention of claim 2, as cited above, and further discloses “the circuit board is located outwardly from the bottom surface of the rear frame (seen in Kang Fig. 4AB) on a side of a side surface opposite the first side surface of the rear frame contiguous with 15the first extension (seen in Kim Fig. 9, since both sides of the rear frame has an extension, the side the circuit board would be disposed on would be on a side opposing one of those extensions.”  

Regarding claim 5, Kim in view of Kang discloses the invention of claim 1, as cited above, and further discloses “the rear frame further has a fourth extension bent inward from a side surface opposite the first side surface of the rear frame contiguous with the first extension in the 25direction parallel to the bottom surface (seen in Kim Fig. 9).”  
Regarding claim 6, Kim in view of Kang discloses the invention of claim 2, as cited above, and further discloses “the rear frame further has a fourth extension bent inward from a side surface opposite the first side surface of the rear frame contiguous with the first extension in the 25direction parallel to the bottom surface (seen in Kim Fig. 9).”
Regarding claim 9, Kim in view of Kang discloses the invention of claim 1, as cited above, and further discloses “the second extension of the front frame is located to oppose the circuit board (seen in Kang Fig. 4B, the circuit board is facing the extension; in Kim Fig. 9, both sides of the front frame have an extension, so one of them is on the opposite side as that of the circuit board).”  
Regarding claim 10, Kim in view of Kang discloses the invention of claim 2, as cited above, and further discloses “the first extension of the rear frame is not connected to the third 
Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kang, and further in view of Watanabe, US 2012/0242925 A1.
Regarding claims 7 and 8, Kim in view of Kang discloses the invention of claim 1 and 2, respectively, as cited above, except “the first extension of the rear frame has a length of 2 mm or more.” Kim is silent with regards to the length of the extension.
Watanabe discloses a display device, with a frame extension (31, Fig. 1) with a width of 3 mm or more (¶ [0042]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the extension, as taught by Kim in view of Kang, be 3 mm or more, such as taught by Watanabe. One of ordinary skill in the art would have been motivated to have the extension be 3 mm or more, for completing the details of the invention by selecting an appropriate length for the extension for it to perform its function as a supporting structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0209580 A1 Hosoki discloses a middle frame and a top frame and a bottom frame.
US 20180039128 Lee et al
US 20160018692 Park, Fig. 9 has a middle frame and bottom frame that has extensions, Fig. 15-16 have bottom frame that wrap around
US 20110255026 Pan et al., has adhesive tape that wraps around and can be the front cover
US 20190204501 Huang et al, has front case wrap and bottom case wrap around
US 20150192730 OK has bottom chassis that has bends
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811.  The examiner can normally be reached on M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                           

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875